Exhibit 10.3
GLOBAL CONSUMER ACQUISITION CORP.
1370 Avenue of the Americas, 28th Floor
New York, NY 10019
July 13, 2009
INDEMNIFICATION AND WAIVER LETTER
PERSONAL AND CONFIDENTIAL
JEFFERIES FINANCE LLC
520 Madison Avenue
New York, New York 10022
Attention: General Counsel — Investment Banking
Re:   Debt Financing
Ladies and Gentlemen:
     Reference is made to that certain commitment letter, dated July 13, 2009,
between Jefferies Finance LLC (“Jefferies Finance” or “you”) and Hayground Cove
Asset Management LLC (the “Sponsor”) (including the exhibits, schedules and
annexes thereto, the “Commitment Letter”), concerning the financing of the
proposed Transactions described therein. Except as otherwise defined herein,
capitalized terms used herein and defined in the Commitment Letter shall be used
herein as therein defined.
     In connection with the Transactions, and to induce Jefferies Finance to
issue the Commitment Letter to the Sponsor, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, we
have agreed to issue this indemnity letter (this “Indemnity Letter”) in favor of
each indemnified person (as defined below). In that connection, we hereby agree
to indemnify and hold harmless Jefferies Finance, the Lenders and each of your
and their respective affiliates (including Jefferies & Company, Inc. (“Jefco”))
and subsidiaries and each of the respective officers, directors, partners,
trustees, employees, affiliates, shareholders, advisors, agents,
representatives, attorneys-in-fact and controlling persons of each of the
foregoing (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities (“Losses”) to which any such indemnified person,
directly or indirectly, may become subject arising out of, relating to,
resulting from or otherwise in connection with the Debt Financing Letters, the
Debt Financing, the use of the proceeds therefrom, the Transactions, any of the
other transactions contemplated by the Debt Financing Letters, or any action,
claim, suit, litigation, investigation, inquiry or proceeding (each, a “Claim”),
directly or indirectly, arising out of, relating to, or resulting from, or
otherwise in connection with, any of the foregoing (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), regardless of whether any
indemnified person is a party thereto or whether such Claim is brought by us,
any of our affiliates or a third party, and, in addition, to reimburse each
indemnified person

 



--------------------------------------------------------------------------------



 



upon demand at any time and from time to time for all reasonable legal and other
reasonable expenses incurred by it in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any Claim, directly or indirectly, arising
out of, relating to, resulting from or otherwise in connection with any of the
foregoing (including in connection with the enforcement of the indemnification
obligations and waivers set forth herein and/or in any Debt Financing Letter);
provided, however, that no indemnified person will be entitled to indemnity
hereunder in respect of any Loss to the extent that it is found by a final,
non-appealable judgment of a court of competent jurisdiction that such Loss
resulted primarily and directly from the gross negligence, bad faith or willful
misconduct of such indemnified person. In addition, in no event will any
indemnified person be liable for consequential, special, exemplary, punitive or
indirect damages (including any loss of profits, business or anticipated
savings), whether, directly or indirectly, as a result of any failure to fund
all or any portion of the Debt Financing or otherwise arising out of, relating
to, resulting from or otherwise in connection with the Debt Financing or arising
out of, relating to, resulting from or otherwise in connection with any Claim or
otherwise. In addition, no indemnified person will be liable for any damages
arising from the use by unauthorized persons of Information sent through
electronic, telecommunications or other information transmission systems that
are intercepted or otherwise obtained by such persons.
     We hereby further agree that we shall not settle or compromise or consent
to the entry of any judgment in or otherwise seek to terminate any pending or
threatened Claim in which any indemnified person is or could be a party and as
to which indemnification or contribution could have been sought by such
indemnified person hereunder whether or not such indemnified person is a party
to any Debt Financing Letter, unless (i) such indemnified person and each other
indemnified persons from which such indemnified person could have sought
indemnification or contribution have given their prior written consent or
(ii) the settlement, compromise, consent or termination includes an express
unconditional release of all indemnified persons and their respective affiliates
from all Losses, directly or indirectly, arising out of, relating to, resulting
from or otherwise in connection with such Claim.
     If for any reason (other than the bad faith, gross negligence or willful
misconduct of an indemnified person as provided above) the foregoing indemnity
is unavailable to an indemnified person or insufficient to hold an indemnified
person harmless, then we, to the fullest extent permitted by law, agree to
contribute to the amount paid or payable by such indemnified person as a result
of such Losses in such proportion as is appropriate to reflect the relative
benefits received by us, on the one hand, and by such indemnified person, on the
other hand, from the Transactions or, if allocation on that basis is not
permitted under applicable law, in such proportion as is appropriate to reflect
not only the relative benefits received by us, on the one hand, and such
indemnified person, on the other hand, but also the relative fault of us, on the
one hand, and such indemnified person, on the other hand, as well as any
relevant equitable considerations. Notwithstanding the provisions hereof, we
agree that the aggregate contribution of all indemnified persons to all Losses
shall not exceed the amount of fees actually received by Jefferies Finance
pursuant to the Fee Letter. For the purposes of this paragraph, it is hereby
further agreed that (x) the relative benefits to us, on the one hand, and you,
on the other hand, with respect to the Transactions shall be deemed to be in the
same proportion as (i) the total value paid or contemplated to be paid or
received or contemplated to be received by the Borrower, us, our or the
Borrower’s equityholders and/or our or their respective affiliates, as the case
may be, in the Transactions, whether or not the Transactions are consummated,
bears to (ii) the fees actually paid to Jefferies Finance under the Fee Letter
and (y) the relative fault of us, on the one hand, and you, on the other hand,
with respect to the Transactions shall be determined by reference to, among
other things, whether any untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by us or the Sponsor (and/or any of our or the Sponsor’s
respective affiliates and/or any of our or the Sponsor’s respective officers,
directors, partners, trustees, employees, affiliates, shareholders, advisors,
agents, representatives, attorneys-in-fact and controlling persons)
(collectively, the

 



--------------------------------------------------------------------------------



 



“Acquiror Group”) or you and your and our relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     In addition, we agree to reimburse the indemnified persons for all expenses
(including reasonable fees and expenses of internal and external counsel), as
incurred, in connection with investigating, preparing, defending or settling any
Claim for which indemnification or contribution may be sought by the indemnified
person, whether or not in connection with any action, claim litigation,
investigation or proceeding in which any indemnified person is a named party or
whether such Claim is brought by us, any of our affiliates or a third party.
     The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability we may have to any indemnified
person at law, in equity or otherwise, (ii) shall survive the expiration or
termination of the Debt Financing Letters, (iii) shall apply to any
modification, amendment, waiver or supplement of our Commitment, (iv) shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of you or any other indemnified person, (v) shall be
binding on any successor or permitted assign of ours and the successors or
permitted assigns to any substantial portion of our business and assets and
(vi) shall be superseded by the provisions in the Credit Agreement and the other
Credit Documents (including the GCAC Guaranty and Cash Collateral Agreement)
upon execution, delivery and effectiveness of the Credit Agreement and each of
the other Credit Documents (including the GCAC Guaranty and Cash Collateral
Agreement).
     You hereby acknowledge that the aggregate gross proceeds from our initial
public offering (“IPO”), including the proceeds received by us upon the
consummation of the exercise of the over-allotment option, the proceeds received
by us from a private placement that closed simultaneously with the first closing
of the IPO and any accrued interest not released to us in accordance with the
terms of the IPO, was placed in a trust account (the “Trust Account”) for the
benefit of our public stockholders. You further hereby acknowledge and agree
that you do not have any right, title, interest or claim of any kind in or to
any monies in the Trust Account (for so long as same are held therein)
established by us and hereby agree that you will not seek recourse against the
Trust Account for any reason whatsoever.
     This Indemnity Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Indemnity Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. This Indemnity Letter shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to conflicts of laws principles. This Indemnity Letter sets forth
the entire agreement between the parties hereto as to the matters set forth
herein and supersedes all prior communications, written or oral, with respect to
the matters herein.
     EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR CONTEMPLATED
BY THIS INDEMNITY LETTER. WE HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF NEW YORK IN
CONNECTION WITH ANY DISPUTE RELATED TO THIS INDEMNITY LETTER OR ANY MATTERS
CONTEMPLATED HEREBY.
     We agree that this Indemnity Letter (and our obligations hereunder) shall
not be assignable by us to any person or entity without the prior written
consent of Jefferies Finance (and any purported assignment without such consent
shall be null and void). This Indemnity Letter may not be amended or waived
except by an instrument in writing signed by us and Jefferies Finance.
[Remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

GLOBAL CONSUMER ACQUISITION CORP.
      By:   /s/ Jason N. Ader         Name:   Jason N. Ader        Title:  
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the
date first above written:
JEFFERIES FINANCE LLC

         
By:
  /s/ E.J. Hess
 
Name: E.J. Hess    
 
  Title: Managing Director    

 